       Case 1:19-cv-04450-KPF Document 38 Filed 07/17/20 Page 1 of 2




                                                     July 16, 2020

VIA ECF
Honorable Katherine Polk Failla

                                                       MEMO ENDORSED
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
       Re:     Liza Curry v. New York City Department of Education, et al.
               Docket No.: 19-cv-04450 (KPF)

Dear Judge Failla:

        This firm represents the Plaintiff, Liza Curry, in the above-referenced matter, against
Defendants New York City Department of Education and Kyle Brillante, individually and in
his official capacity as principal of The Highbridge Green School, MS 361, for alleged
violations of the Americans with Disabilities Act, Title VII of Civil Rights Act, New York
State Human Rights Law and New York City Human Rights Law. After being notified that
the parties had reached a settlement in principle, on May 21, 2020, the Court entered an order
of conditional discontinuance with leave to reopen the matter or to submit their own
stipulation of discontinuance within 45 days. D.E. 34. On June 29, 2020, the Court granted
an extension of that deadline by fifteen days until July 20, 2020 as the parties were still
negotiating certain terms of their settlement agreement. Since that order, the parties have
finalized the terms of their formal settlement agreement but must still execute the settlement
agreement. As of this writing, it appears the parties will be unable to do so by July 20, 2020
and therefore require a brief extension of the deadline to file a Stipulation of Settlement and
Dismissal for the Court to So Order or to reopen this matter to avoid any prejudice to the
Plaintiff.

       Accordingly, Plaintiff requests, on behalf of and with consent of all parties, an
extension of the deadline to file a Stipulation of Settlement and Dismissal for the Court to So
Order or to reopen this case from July 20, 2020 to July 29, 2020.

                                                     Respectfully submitted,

                                                     _/S/ David D. Barnhorn, Esq.__
                                                     DAVID D. BARNHORN, ESQ.

C:     All Counsel of Record via ECF
     Case 1:19-cv-04450-KPF Document 38 Filed 07/17/20 Page 2 of 2




Application GRANTED. The deadline to file a Stipulation of
Settlement and Dismissal or to reopen this case is extended
from July 20, 2020 to July 29, 2020.

DATED:    July 17, 2020                 SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
